Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the claimed delivery system is interpreted as a rotatable knob as disclosed in paragraph 0020 of the specification and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9 recites the limitation "the elastomer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dornbusch (US 5547302) in view of Wiesenthal (US 11033091) and Losier (6336763).
Regarding claim 1, Dornbusch teaches an applicator comprising a casing (20) that receives a stick, the stick being extendable through a mouth (top of 20) of the casing between a retracted position wherein the stick is entirely housed in the casing and an extended position wherein the stick extends at least in part away from the mouth of the casing, and a grid (50) fitted around the stick at least when the stick is in the extended position, the grid ‘formed of a material that has higher gluing capability than the material of the glue stick’.

Wiesenthal teaches a glue stick applicator with a glue stick (col. 1, ll. 46).
Losier teaches a grid (26) that is formed of a material that has a higher gluing capability than the material of the glue stick (col. 8, ll. 3-11)
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the stick of Dornbusch with a glue stick, wherein doing so would merely be a matter of substituting one stick for another (Wiesenthal, col. 1, ll. 44-48).
Furthermore, it would have been obvious to have formed the grid of Dornbusch of a material that has a higher gluing capability than the material of the glue stick as taught by Losier, wherein doing so would merely be a matter of using a known material known to be used as a grid.
Regarding claim 2, the combination of Dornbusch, Wiesenthal and Losier teaches the glue stick applicator according to claim 1, wherein the grid is capable of limiting the extension of the glue stick from the mouth to a predetermined extended position (Dornbusch, col. 4, ll. 44-47).
Regarding claim 3, the combination of Dornbusch, Wiesenthal and Losier teaches the glue stick applicator according to claim 2, wherein the grid is made of a material having a maximum elastic deformation (Dornbusch, col. 4, ll. 4-8) so as to limit the extension of the glue stick from the mouth to the predetermined extended position.
Regarding claim 4, the combination of Dornbusch, Wiesenthal and Losier teaches the glue stick applicator according to claim 1, wherein a portion of the grid is attached to the casing (via collar 40), the grid being configured to elastically deform (conform, see Dornbusch col. 4, ll. 1-4) while the glue stick is extended.

Regarding claim 6, the combination of Dornbusch, Wiesenthal and Losier teaches the glue stick applicator according to claim 1, wherein the grid is removably attached to the casing (Dornbusch, col. 7, ll. 66-67).
Regarding claim 7, the combination of Dornbusch, Wiesenthal and Losier teaches the glue stick applicator according to claim 1, but does not teach that the grid has a disk shape extending in the plane of the mouth when the glue stick is in the retracted position. Instead, Dornbusch teaches that the grid has a dome shape.
Losier teaches a grid (26) with a disk shape extending in the plane of a mouth when a stick is in the retracted position (Fig. 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the dome shaped grid of Dornbusch with the grid that has a disk shape extending in the plane of the mouth when the glue stick is in the retracted position taught by Losier, wherein doing so would merely be a matter of simple substitution of one grid for another with predictable results.
Regarding claim 8, the combination of Dornbusch, Wiesenthal and Losier teaches the glue stick applicator according to claim 1, wherein the grid is made of elastomer (col. 8, ll. 3-11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the grid of Dornbusch of elastomer as taught by Losier, wherein doing so would merely be a matter of selecting a known material known to be suitable for use as a grid.

Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the grid of Dornbusch of an elastomer comprising polybutadiene as taught by Losier, wherein doing so would merely be a matter of selecting a known material known to be suitable for use as a grid.
Regarding claim 10, the combination of Dornbusch, Wiesenthal and Losier teaches the glue stick applicator according to claim 1, comprising a delivery system (Dornbusch, 30) configured to move the glue stick between the retracted position and the extended position.
Regarding claim 11, the combination of Dornbusch, Wiesenthal and Losier teaches the glue stick applicator according to claim 1, wherein the grid is formed from a set or network of spaced apart horizontal and vertical bars (Dornbusch, Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/               Examiner, Art Unit 3754

/DAVID P ANGWIN/               Supervisory Patent Examiner, Art Unit 3754